UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7228


CLEVELAND WINSTON KILGORE, JR.,

                Plaintiff – Appellant,

          v.

ROD J. ROSENSTEIN, United States Attorney; BARBARA S.
SKALLA, United States Assistant Attorney; MICHELE WALLS
SARTORI, United States Assistant Attorney; UNIDENTIFIED
SECRET SERVICE OFFICERS; UNITED STATES OF AMERICA,

                Defendants – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:10-cv-01768-RDB).


Submitted:   January 18, 2011             Decided:   January 27, 2011


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cleveland Winston Kilgore, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Cleveland Winston Kilgore, Jr., appeals the district

court’s order denying relief on his civil complaint.            We have

reviewed the record and find no reversible error.           Accordingly,

we affirm for the reasons stated by the district court.            Kilgore

v. Rosenstein, No. 1:10-cv-01768-RDB (D. Md. Aug. 9, 2010).             We

dispense   with   oral   argument   because   the   facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                AFFIRMED




                                    2